Citation Nr: 1624094	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for testicular cancer, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in part, denied service connection for testicular cancer, as a result of exposure to herbicides.  

The testicular cancer issue was previously remanded by the Board in February 2013 for additional development.

In May 2015, the Board denied service connection for testicular cancer, to include right hydrocele.  The Board also dismissed the issue of initial increased ratings for peripheral neuropathy of the left upper extremity (as that appeal had been withdrawn) and denied increased ratings for service-connected diabetes mellitus and hypertension.  The Veteran appealed the May 2015 Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2016, the Court granted a joint motion for remand (JMR) that vacated and remanded the May 2015 Board decision to the extent that the Board denied service connection for connection for testicular cancer, to include right hydrocele. The portion of the Board's decision that dismissed the issue of an increased rating for peripheral neuropathy of the left upper extremity and denied increased ratings for service-connected diabetes mellitus and hypertension was not disturbed.  

Significantly, in May 2015 and August 2015 the Board remanded the issues of entitlement to service connection for a skin condition (to include skin cancer) and entitlement to higher evaluations for peripheral neuropathy of the right upper extremity and bilateral lower extremities, for additional development and readjudication.  The Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, these issues are not properly before the Board at this time. 


As noted in the Board's May 2015 and August 2015 remands, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the electronic file indicates that this issue has still not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred, once again, to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the January 2016 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the May 2015 decision.

By way of background, in February 2013, the Board remanded Veteran's claim of entitlement to service connection for testicular cancer for additional evidentiary development.  Specifically, the Board noted that, in a May 2010 letter, the RO requested that the Veteran complete an enclosed authorization for release of private treatment records.  A second request was made by the RO two weeks later but no response to either letter was received.  As such, the case was remanded to: 

obtain all updated VA treatment records and any other outstanding records pertinent to the Veteran's claims, to include the private medical records relating to the Veteran's hydrocele from Carroll County Medical Clinic referred to in the September 2006 "Authorization and Consent to Release Information" form along with the private treatment records of Dr. Stanley Thawley.  These records should be associated with the claims file.  All attempts to obtain these records should be documented and associated with the claims file, to include a negative response from any facility unable to provide the requested records.

The Board specified that, if benefits sought are not granted, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the claims file is returned to the Board for further appellate action.  

In an April 2014 remand pertaining to other issues on appeal, the Board noted that the development of the testicular cancer, and his more general skin condition claim, had not been accomplished, such that those claims was not ready for adjudication.  

A review of the record shows that the RO never accomplished the February 2013 remand directive concerning testicular cancer/right hydrocele and never readjudicated this issue in an SSOC prior to the Board's May 2015 decision which denied service connection for this disability.  This should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim, to include the private medical records relating to the Veteran's hydrocele from Carroll County Medical Clinic referred to in the September 2006 "Authorization and Consent to Release Information" form along with the private treatment records of Dr. Stanley Thawley.   

2. Readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




